Opinion issued June 21, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00342-CV
                            ———————————
                            NINA MOORE, Appellant
                                         V.
                       SANTIAGO A. SANTOS, Appellee



                    On Appeal from the 312th District Court
                             Harris County, Texas
                       Trial Court Case No. 2007-38793


                          MEMORANDUM OPINION
      Appellant, Nina Moore, has filed an unopposed “Notice of Withdrawal of

Appeal,” which we construe as motion to dismiss the appeal. No other party has filed

a notice of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See id. 42.1(a),

43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2